USCA11 Case: 19-10104    Date Filed: 05/26/2021    Page: 1 of 5



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                              No. 19-10104
                        ________________________

                   D.C. Docket No. 3:18-cr-00070-RV-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

KARAM MUZAHEM,
a.k.a. David Haskim,
a.k.a. Joe,

                                                           Defendant-Appellant.

                        ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (May 26, 2021)

Before WILSON, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-10104       Date Filed: 05/26/2021   Page: 2 of 5



      Karam Muzahem appeals his 60-month sentence for conspiracy to distribute

and possess with intent to distribute more than 50 kilograms of marijuana in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846. He argues that the

district court erred by applying a two-level enhancement under U.S.S.G.

§ 2D1.1(b)(12) for maintaining his convenience store for the purpose of

distributing marijuana. Having carefully reviewed the matter and with the benefit

of oral argument, we conclude that the district court erred by misstating the law

and, in doing so, misapplied the Sentencing Guidelines to the facts of this case.

We therefore vacate Muzahem’s sentence and remand for resentencing.

                                 BACKGROUND

      According to his presentence investigation report (PSR), Muzahem

purchased, received, and distributed over 50 kilograms of marijuana. The

marijuana was shipped from California to various locations Muzahem controlled,

including his business, the Chicago Store and Deli (the store). Muzahem received

13 marijuana packages at the store, each weighing between 9 and 21 pounds.

These shipments were made on 11 days between October 14, 2016 and December

6, 2016. In the PSR, Probation recommended applying a two-level sentence

enhancement under § 2D1.1(b)(12) for maintaining the store for the purpose of

drug distribution.




                                          2
          USCA11 Case: 19-10104       Date Filed: 05/26/2021    Page: 3 of 5



      Muzahem objected to the sentence enhancement, arguing that his use of the

store was incidental or collateral. Specifically, Muzahem asserted that in the time

he owned the store—he purchased it in 2015—its primary and only purpose was to

sell food and lawful products. Conversely, the government asserted that the

enhancement was warranted because Muzahem accepted and distributed marijuana

at the store, he (and a co-conspirator) stored drug proceeds there, he sold products

containing Tetrahydrocannabinol (THC) there, and he had the store’s employees

accept packages and deposit drug proceeds for him.

      At trial, the district court overruled Muzahem’s objection and made the

following findings:

      [T]he evidence shows that the Chicago Store was the business office of
      this particular business, like it was other businesses. It’s not unusual
      for a premises to be used collaterally for the drugs at the same time
      it’s used for other purposes. The most common is somebody’s
      residence that they use as the premises. That’s what I get in most cases.
      But it’s often a business that’s a legitimate business that also serves the
      same function.

      So the fact that it’s used for other purposes is really not unusual.
      It’s almost the common element. The fact that it apparently was used
      more often earlier than it was later for deliveries is of significance, but
      it’s not determinative because it was frequent [sic] use by people. And
      employees from the business were involved in taking deliveries.

      The center of that organization was the store. And I think no matter how
      you look at it, if you consider the factors that the Sentencing
      Commission has in the Application Note 17, certainly the defendant
      owned the premises, he controlled who had activities, who had access,
      and everything that went on at the premises. And in terms of frequency,
      it was used by the defendant repeatedly for drug-related activity. So I
                                          3
          USCA11 Case: 19-10104       Date Filed: 05/26/2021   Page: 4 of 5



      think altogether that has to say it triggers the application of this
      adjustment.

(emphasis added).

                                   DISCUSSION

      We review a district court’s sentencing decision for abuse of discretion.

United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009). Abuse of discretion

can occur if the district court “applies an incorrect legal standard, follows improper

procedures in making the determination, or makes findings of fact that are clearly

erroneous.” United States v. Barrington, 648 F.3d 1178, 1194 (11th Cir. 2011).

Even still, “the degree of deference that is due varies with the type of procedural

error alleged.” United States v. Ellisor, 522 F.3d 1255, 1273 n.25 (11th Cir. 2008).

“[W]e review de novo the district court’s interpretation of the Guidelines and its

application of the Guidelines to the facts.” See Barrington, 648 F.3d at 1194–95.

      The Guidelines instruct courts to apply a two-level enhancement “[i]f the

defendant maintained a premises for the purpose of manufacturing or distributing a

controlled substance.” U.S.S.G. § 2D1.1(b)(12). The enhancement is properly

applied to “a defendant who knowingly maintains a premises (i.e., a building,

room, or enclosure) for the purpose of manufacturing or distributing a controlled

substance, including storage of a controlled substance for the purpose of

distribution.” Id. at § 2D1.1, cmt. 17.



                                          4
          USCA11 Case: 19-10104       Date Filed: 05/26/2021    Page: 5 of 5



      Importantly, “[m]anufacturing or distributing” illegal drugs does not need to

be the only purpose for which the premises was maintained, but it “must be one of

the defendant’s primary or principal uses for the premises, rather than one of the

defendant’s incidental or collateral uses for the premises.” Id. To make this

determination, courts should consider “how frequently the premises was used by

the defendant for manufacturing or distributing a controlled substance and how

frequently the premises was used by the defendant for lawful purposes.” Id.

      Here, the district court found that Muzhaem’s use of the store was collateral.

And believing that collateral usage was not “unusual” in these circumstances, the

district court applied the enhancement to Muzahem. But a plain reading of

§ 2D1.1(b)(12)’s commentary compels us to conclude that the district court erred

by both misstating and misapplying the law. To properly support the

§ 2D1.1(b)(12) enhancement on the basis that Muzahem maintained a premises for

the purpose of drug distribution, the district court must determine that one of the

primary or principal uses of the store was for drug distribution, rather than the drug

distribution being an incidental or collateral use. See id. Since it did not, we

vacate Muzahem’s sentence and remand for further proceedings consistent with

this opinion.

      VACATED AND REMANDED.




                                          5